Title: To George Washington from John Pierce, Jr., 24 February 1779
From: Pierce, John Jr.
To: Washington, George


Gen. Pay Office [Middlebrook] Feb. 24th 1779


Recevd Sept. 12. 1778 for reinlisting Men
120,000


  26th for ditto
80,000


  Feb. 12. 1779 ditto
300,000



500,000


Paid to several Persons by Warrants for reinlisting Men
338,000


Ballance on Hand for reinlisting Men
162,000


On Hand for the Payment of the Troops includg 30,000 Dols. borrowed by the Qr Mr Genl
263,734


Payment of December will probably amount to about
200,000


Ballance on Hand for paying the Troops
63,734


Will be probably on Hand in the Chest after paying December
225,734


Jno. Pierce Junr A.P.M.G.
